Citation Nr: 1115159	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  08-04 848	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active service from November 1979 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for asthma, and assigned a 10 percent evaluation, effective March 23, 2007.  The Veteran appealed the evaluation assigned.

In June 2009 the Board remanded the issue on appeal for further development. During that time, the RO issued a February 2011 rating decision that increased the service-connected disability evaluation to 30 percent, effective March 23, 2007, the date of claim.


FINDING OF FACT

On February 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on February 28, 20100, VA received a statement from the Veteran that he was satisfied with the award of the 30 percent evaluation for the service-connected asthma.  The Board finds the Veteran has successfully withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly the appeal is dismissed.

The Board appreciates the Veteran's notice of his intent to withdraw the appeal, as it promotes efficient use of government resources.  


ORDER

The appeal is dismissed.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


